PER CURIAM:
Gary Buterra Williams appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Eason, No. 3:13-cv-00493-HEH, 2014 WL 851994 (E.D.Va. Apr. 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *226court and argument would not aid the decisional process.

AFFIRMED.